CBRL IM AVMORRIODULC rheeauneantinee1 FriddOGy2G700 Pragel bbiL1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SIGNIFY NORTH AMERICA CORPORATION
and SIGNIFY HOLDING B.V.,

C.A. No. 1:19-CV-5516-DLC

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiffs,
Vv. JURY TRIAL-BEMANBED
USDC SDRY
AXIS LIGHTING INC.,, DOCUMENT

ELECTRONICALLY FILED

Defendant,
DOC #: int
DATE FILED: Lo | 23/2074

PROPOSED] ORDER

a
And now, on this 37 day of October, 2020, upon considering Defendant’s letter dated
October 23, 2020, requesting permission to seal Exhibit 2 to the Declaration of Cheryl T, Burgess,
and upon review of the documents attached submitted therewith,

IT IS HEREBY ORDERED THAT Defendant’s Exhibit 2 to the Declaration of Cheryl

T, Burgess be placed under seal.

 

United States District Judge

 
